DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 11, 2022 has been entered.
 
Allowable Subject Matter
Claims 1-11, 13-24 and 26 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of Carey (US 20150341599) was the closest prior art to teach a radio to detect presence of individuals and using an external wireless sensor to obtain data related to machine learned patterns of unusual behavior but lacks a single radio security device which operates as a wireless sensor for generating sensor data and wherein the monitoring is performed using wireless signals of a first type that are received by the first radio of the security system; changing, by the first radio, an operating frequency of the first radio when a determination is made that the individual or vehicle is exhibiting unusual behavior; and communicating, by the first radio, a wireless signal of a second type from the first radio when the individual or vehicle is exhibiting unusual behavior, where the second type is different than the first type, wherein the communicated wireless signal of the second type is received by a communication device associated with a person who can take one or more remedial measures.
The prior art of Trundle (US 20080079861 A1) was the second closest prior art to teach a device which obtains sensor data from sensors and passes the information to a third party but lacks a single radio which operates as a wireless sensor for generating sensor data, changing, by the first radio, an operating frequency of the first radio when a determination is made that the individual or vehicle is exhibiting unusual behavior; a and wherein the monitoring is performed using wireless signals of a first type that are received by the first radio of the security system; and communicating a wireless signal of a second type from the first radio when the individual or vehicle is exhibiting unusual behavior.
Other prior art such as Cobb (US 20130242093 A1), Carey (US 20150341599 A1) were pertinent prior art related to detecting unusual activity but fails to specifically teach the entire claimed invention. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUFUS C POINT whose telephone number is (571)270-7510. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 5715724090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RUFUS C POINT/Examiner, Art Unit 2689                                                                                                                                                                                                        
/JOSEPH H FEILD/Supervisory Patent Examiner, Art Unit 2689